department of the treasury internal_revenue_service washington d c number release date uil memorandum for from date cc psi frev-249604-96 industry director natural_resources and construction lm nrc chief branch cc psi passthroughs and special industries subject denial of consent for change in accounting_method in accordance with section a of revproc_2002_1 2001_1_irb_1 this chief_counsel_advice advises you that consent for a change in accounting_method has been denied to a taxpayer within your jurisdiction pursuant to sec_6110 k this chief_counsel advise is not to be cited as precedent legend taxpayer utility date taxpayer filed the form_3115 application_for change in accounting_method to request permission to change its method of computing depreciation for certain assets relating to its gas utility distribution facilities under revproc_96_31 1996_1_cb_714 because this change was under an automatic revenue_procedure taxpayer may have already made this change taxpayer was a utility involved in the distribution of natural_gas subsequent to the filing of the form_3115 taxpayer merged into utility taxpayer previously included certain items of property in asset cla sec_49 gas utility distribution facilities under revproc_83_35 c b taxpayer believes that these items of property were erroneously depreciated under the depreciation system of former sec_168 however taxpayer’s proposed method to depreciate these items of property is also erroneous frev-249604-96 former sec_168 acrs generally applies to recovery_property placed_in_service after and before the term recovery_property is defined in former sec_168 as meaning tangible_property of a character subject_to the allowance for depreciation that is used in a trade_or_business or held_for_the_production_of_income recovery_property does not include public_utility_property if the taxpayer does not use a normalization method_of_accounting pursuant to former sec_168 each item of recovery_property is assigned to one of the classes of property specified in former sec_168 the term 5-year_property is defined in former sec_168 as meaning recovery_property that is sec_1245 class property and that is not 3-year_property 10-year_property or 15-year public_utility_property the classification of recovery_property as 15-year public_utility_property means public_utility_property other than sec_1250 class property or 3-year_property with a present class_life of more than years the term class_life is defined in former sec_168 as meaning the class_life if any that would be applicable with respect to any property as of date under sec_167 determined without regard to sec_167 and as if the taxpayer had made an election under sec_167 former sec_167 provided that in the case of a taxpayer who elected the asset_depreciation_range adr system of depreciation the depreciation allowance was based on the class_life prescribed by the secretary that reasonably reflected the anticipated useful_life of that class of property to the industry or other group sec_1_167_a_-11 of the income_tax regulations provides rules for classifying property under former sec_167 property is included in the asset_guideline_class for the activity in which the property is primarily used the present class lives of recovery_property for purposes of former sec_168 are set forth in revproc_83_35 this revenue_procedure divides assets into two broad categories asset classes dollar_figure through which consist of specific depreciable assets used in all business activities and asset classes through that consist of depreciable assets used in specific business activities under the depreciation system of former sec_168 pursuant to former sec_168 15-year public_utility_property generally is depreciated by using a 15-year recovery_period and the applicable_percentage table in lieu of a particular depreciation method and convention under sec_168 however a taxpayer could elect to use a longer recovery_period the straight_line method_of_accounting and the half-year_convention frev-249604-96 taxpayer’s business activity is described in gas utility asset class dollar_figure of revproc_83_35 taxpayer does not represent that any elections were made for the property subject_to the form_3115 accordingly taxpayer’s proposed method_of_accounting uses erroneous recovery periods depreciation methods and conventions to depreciate the property the method changes would have been effective with the taxable_year beginning date and would have resulted in a negative sec_481 adjustment decrease in taxable_income if you have any questions on this matter do not hesitate to call me at _________________________ charles b ramsey chief branch office of associate chief_counsel passthroughs special industries
